Case 2:19-cv-01461-KJD-EJY Document 1-1 Filed 08/22/19 Page 1 of 7




                                            EXHIBIT A
    Case 2:19-cv-01461-KJD-EJY Document 1-1 Filed 08/22/19 Page 2 of 7
                                                                          Electronically Filed
                                                                          7/2612019 11:32 AM
                                                                          Steven D. Grierson
                                                                          CLERK OF THE COU


     1   COMP
         PETER S. CHRISTIANSEN, ESQ.
     2   Nevada Bar No. 5254
         pete@christiansenlaw.com
     3   R. TODD TERRY, ESQ.                                         CASE NO: A-19-799180-
         Nevada Bar No. 6519
         tterry@christiansenlaw.com                                           Department 1
     4
         KEELY A. PERDUE, ESQ.
     5   Nevada Bar No. 13931
         keely®christiansenlaw.com
     6   CHRISTIANSEN LAW OFFICES
         810 South Casino Center Blvd., Suite 104
     7   Las Vegas, Nevada 89101
         Telephone: (702) 240-7979
     8   Facsimile:     (866) 412-6992
         Attorneys for Plaintiff
     9
    10                                       DISTRICT COURT

    11                                   CLARK COUNTY, NEVADA

    12   TERESA I. ROGGIO, an Individual;
                                                          CASE NO.
    13                         Plaintiffs,                DEPT. NO.

    14   VS.
                                                                 COMPLAINT
    15   COSTCO WHOLESALE CORPORATION, a                  AND DEMAND FOR JURY TRIAL
         Foreign Corporation, d/b/a COSTCO #737;
    16   DOES I through X, inclusive; and ROE
         BUSINESS ENTITIES XI through XX,
    17   inclusive,
    18                         Defendants.
    19
    20
    21          COMES NOW Plaintiff TERESA I. ROGGIO, by and through his attorneys, PETER S.
    22   CHRISTIANSEN, ESQ., R. TODD TERRY, ESQ., and KEELY A. PERDUE, ESQ. of
    23   CHRISTIANSEN LAW OFFICES and for his causes of action against Defendants, and each of
    24   them, allege as follows:
    25                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
    26          1.      That at all times mentioned herein, upon information and belief, Plaintiff,
    27   TERESA I. ROGGIO, was and is a resident of Clark County, Nevada.
    28



7
• ▪                Case 2:19-cv-01461-KJD-EJY Document 1-1 Filed 08/22/19 Page 3 of 7




                    1           2.     That at all times mentioned herein, upon information and belief, Defendant
                    2   COSTCO WHOLESALE CORPORATION, a Foreign Corporation, d/b/a COSTCO #737, was
                    3   and is a Foreign Corporation authorized to do and doing business in Clark County, Nevada.
                    4          3.      That the true names and capacities, whether individual, corporate, association or
                        otherwise of the Defendant, DOES I through X and/or ROE BUSINESS ENTITIES XT through
                    6   XX, are unknown to Plaintiff at this time. Plaintiff is informed and believes, and thereupon allege,
                    7   that each of the Defendant designated herein as DOES and/or ROES is responsible in some
                    8   manner for the events and happenings herein referred to, and in some manner caused the injuries
                    9   and damages proximately thereby to the Plaintiff, as herein alleged; that the Plaintiff will ask
                   10   leave of this Court to amend this Complaint to insert the true names and capacities of said
                   11   Defendants, DOES I through X and/or ROE BUSINESS ENTITIES XI through XX inclusive,
Gro                12   when the same have been ascertained by Plaintiff, together with the appropriate charging
O -4 V1
     4
      '14.6
          71
                   13   allegations, and to join such Defendant in this action.

•.4 T.             14          4.      Plaintiff is informed and believes, and based upon such information and belief,
ziA) gt            15   alleges that each of the Defendants herein designated as DOES and ROES are in some manner,
ra4 6'
         >N        16   responsible for the occurrences and injuries sustained and alleged herein.

             ,43   17          5.      That Plaintiff is informed and believes, that on or about July 30, 2017, Defendants,
                   18   and each of them, were the agents and/or servants and/or employees and/or partners and/or joint
g                  19   venturers and/or employers of the remaining Defendants and were acting within the course and
                   20   scope of such agency, employment, partnership or joint venture and with the knowledge and
                   21   consent of the remaining Defendants.
                   22          6.      On or about July 30, 2017, Plaintiff TERESA I. ROGGIO, was a patron of
                   23   Defendant COSTCO WHOLESALE CORPORATION, a Foreign Corporation, d/b/a COSTCO
                   24   #737, located at 6555 N. Decatur Blvd, Las Vegas, NV 89131 ("Subject Store"). As Plaintiff was
                   25   pushing her shopping cart down the aisle inside the Subject Store, Plaintiff slipped and fell on a
                   26   foreign substance on the floor, suffering serious and permanent bodily injuries.
                   27          7.      That all the facts and circumstances that give rise to the subject lawsuit occurred
                   28   in Clark County, Nevada.


         8                                                               2
                       Case 2:19-cv-01461-KJD-EJY Document 1-1 Filed 08/22/19 Page 4 of 7




                       1                                     FIRST CAUSE OF ACTION
                       2                                    (Negligence - Premises Liability)
                       3           8.      Plaintiff incorporates by this reference each and every allegation made in the
                       4   preceding and ensuing paragraphs as if fully set forth herein.
                       5           9.      At all times mentioned, Defendants were the owners, managers, supervisors,
                       6   maintainers, operators, and controllers of the premises and common areas of the Subject Store.
                       7           10.    Defendants, and each of them, were responsible for and maintained exclusive
                       8   control over the day-to-day operations of the Subject Store.
                       9           11.    Defendants, and each of them, owed a duty to maintain that a safe, hazard-free
                      10   floor area for the general public, including Plaintiff, at the time and location of the incident.
Um.                   11           12.    Defendants, and each of them, breached said duty by failing inspect and maintain
                      12   a safe, hazard-free condition at the time and location where Plaintiff was injured. Additionally,
                      13   Defendants negligently failed to inform Plaintiff of dangerous and hazardous condition.

   ug                 14           13.     Defendants had actual and/or constructive notice of the hazardous and dangerous
Z 'AZ 41
41 64 ecÓ 4
                      15   condition prior to the time the incident occurred. Defendants knew or should have known that
CA     az
Z.E>JP                16   an unreasonably dangerous and hazardous condition existed at the Subject Store being used by
      cd374'
      ct3
            "         17   Plaintiff.
      c,        cre
      oo              18           14.    Employers, masters and principals are vicariously liable for the torts committed
c.)                   19   by their employees, servants and agents if the tort occurs while the employee, servant or agent
                      20   was acting in the course and scope of employment.
                      21           15.    Defendants were the employers, masters and principals of each other, the
                      22   remaining Defendants, and other employees, agents, independent contractors and/or
                      23   representatives who negligently failed to maintain a safe and hazard-free premises for the general
                      24   public, including Plaintiff.
                      25           16.    At all times mentioned herein, Defendants and other employees named as
                      26   DOE/ROE Defendants, and each of them, were employees and/or agents of one or all of
                      27   Defendants and were acting within the scope of their employment.
                      28


            9                                                                3
     Case 2:19-cv-01461-KJD-EJY Document 1-1 Filed 08/22/19 Page 5 of 7




      I           17.       Any and all liability of Defendants' employees and/or agents, is imputed to
      2   Defendants, and each of them, under the doctrine of respondeat superior and/or N.R.S. 41.130,
      3   which states:
      4
                        Except as otherwise provided in N.R.S. 41.745, whenever any person
      5                 shall suffer personal injury by wrongful act, neglect or default of another,
                        the person causing the injury is liable to the person injured for damages;
      6                 and where the person causing the injury is employed by another person
      7                 or corporation responsible for his conduct, that person or corporation so
                        responsible is liable to the person injured for damages.
      8
                  18.      Accordingly, Defendants, and each of them, are vicariously liable for the damages
      9
          caused by their employees' actions and negligence, further encompassing the actions of those
     10
          hired by Defendants to maintain the premises.
     11
                  19.       Due to the hazardous condition, and as a direct and proximate result of the
     12   conduct of the Defendants, Plaintiff was caused to be hurt and sustained serious injury to her
     13   respective health, strength and well-being, sustain severe and permanent injury to body, and
     14   shock and injury to the nervous system and person, and pain, suffering, anxiety, and emotion
     15   distress, all of which have caused Plaintiff, and will continue to cause Plaintiff in the future,

     16   severe mental, physical, nervous pain and suffering, and loss of enjoyment of life and have

     17   caused Plaintiff to suffer general damages in excess of $15,000.00.
                 20.       As a further actual and proximate result of the conduct of Defendants, Plaintiff
     18
          was required to, and did, employ physicians and other health care providers to examine, treat,
     19
          and care for her and did incur medical and incidental expenses thereby. Plaintiff also suffered
     20
          loss of income and household services, and in the future Plaintiff will lose income and/or earning
     21
          capacity and household services. The exact amount of such expenses is unknown at the present
     22   time, but Plaintiff alleges that she has suffered special damages in excess of $15,000.00.
     23          21.        Plaintiff has been required to retain the services of an attorney to prosecute this
     24   action and is entitled to reasonable attorneys' fees, interests, and costs incurred herein.
     25
                                           SECOND CAUSE OF ACTION
     26                         (Negligent Hiring, Training, Retention, and Supervision)
     27          22.       Plaintiff incorporates by this reference each and every allegation made in the
     28   preceding and ensuing paragraphs as if fully set forth herein.


10                                                            4
     Case 2:19-cv-01461-KJD-EJY Document 1-1 Filed 08/22/19 Page 6 of 7




      1           23.     Defendants, and each of them, owed a duty of due and reasonable care to properly
      2   and adequately hire, train, retain, and supervise their employees, agents, managers, officers,
      3   directors, independent contractors and/or servants, including, but not limited to, DOE/ROE
      4   Defendants, so as to avoid unreasonable risk of harm to the general public, invitees, patrons, and
      5   business invitees of the Subject Store.
      6           24.    Defendants, and each of them, were responsible for and maintained exclusive
      7   control over the day-to-day operations of the Subject Store.
      8           25.    Upon information and belief, Defendants breached their duty by failing to
      9   adequately hire, supervise, retain, and/or train their employees, agents, managers, officers,
     10   directors, independent contractors and/or servants, including, but not limited to, DOE/ROE
     11   Defendants.
     12          26.     As a result of Defendants' failure to adequately hire, supervise retain and/or train
     13   their employees, agents, managers, officers, directors, independent contractors and/or servants,
     14   including but not limited to, DOE/ROE Defendants, and each of them, were placed in positions
     15   for which they were unsuitable and/or inadequately trained.
     16          27.     As a direct and proximate result of Defendants' and/or DOE/ROE Defendants'
     17   negligence as alleged herein, Plaintiff was caused to be hurt and sustain injury to his respective
     18   health, strength and well-being, sustain severe and permanent injury to body, and shock and
     19   injury to the nervous system and person, and pain, suffering, anxiety, and emotional distress, all
     20   of which have caused Plaintiff, and will continue to cause Plaintiff in the future, severe mental,
     21   physical, nervous pain and suffering, and loss of enjoyment of life and have caused Plaintiff to
     22   suffer general damages in excess of $15,000.00.
     23          28.     As a further actual and proximate result of the aforementioned negligence of
     24   Defendants, Plaintiff was required to, and did, employ physicians and other health care providers
     25   to examine, treat, and care for her and did incur medical and incidental expenses thereby. Plaintiff
     26   also suffered loss of income and household services, and in the future Plaintiff will lose income
     27   and/or earning capacity and household services. The exact amount of such expenses is unknown
     28


11
      Case 2:19-cv-01461-KJD-EJY Document 1-1 Filed 08/22/19 Page 7 of 7




      1   at present time, but Plaintiff alleges that she has suffered special damages in excess of
      2   S15,000.00.
      3           29.    Plaintiff been required to retain the services of an attorney to prosecute this action
      4   and is entitled to reasonable attorney's fees, interest, and costs incurred herein.
      5                                    DEMAND FOR JURY TRIAL
      6          30.     Plaintiff hereby demands a trial by jury for all issues so triable.
      7                                        PRAYER FOR RELIEF
      8          WHEREFORE, Plaintiff respectfully prays for judgment against Defendants, and each of
      9   them, as follows:
     10           1.     General damages in an amount in excess of $15,000.00;
     11          2.      Special damages in an amount in excess of $15,000.00;
     12          3.      Medical and incidental expenses incurred and to be incurred;
     13          4.      Damages for lost earnings and earning capacity, and future earning capacity;
     14          5.      Damages for lost past and future household services;
     15          6.      Damages for past and future pain, suffering, disfigurement, mental anguish, and
     16                  loss of enjoyment of life;
     17          7.      Costs of suit, reasonable attorney fees, interest incurred herein; and for such other
     18                  and further relief as is just and proper.
     19          Dated this If day of July, 2019.
     20                                                  CHRISTIANSEN LAW OFFICES
     21
                                                         By "2
     22                                                    PETER S. CHRISTIANSEN, ESQ.
     23                                                    R. TODD TERRY, ESQ.
                                                           KEELY A. PERDUE, ESQ.
     24                                                     ,4ttorneys for Plaintiff

     25
     26
     27
     28



12                                                          6
